          Case 1:19-cv-11574-PAE Document 4 Filed 02/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ X
DAVID YOUNGE,                            :
                                         :
                Plaintiff,               :
                                                         CASE NO.: 19-cv-11574-PAE
                                         :
     -against-                           :
                                         :
AIRCASTLE LIMITED, MICHAEL J.            :
INGLESE, AARON DAHLKE, PETER V.          :
URBERROTH, RONALD W. ALLEN,              :
GIOVANNI BISIGNANI, MICHAEL J. CAVE, :
DOUGLAS A. HACKER, JUN HORIE,            :
TAKASHI KURIHARA, TAKAYUKI               :
SAKAKIDA, RONALD L. MERRIMAN,            :
AGNES MURA, and CHARLES E. POLLARD, :
                                         :
                Defendants.              :
---------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

Dated: February 26, 2020                           Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, New York 10118
                                                   Tel: 212-971-1341
                                                   Fax: 212-202-7880

                                                   Attorney for Plaintiff
